DETAILED ACTION
This Office Action is in response to communication on June 15, 2022 and July 1, 2022.
Claims 21 and 22 are newly added to the amendment.
Claims 1 and 11 are amended in the amendment.
Claim 1 and 11 are amended in the Examiner’s Amendment.
Claims 21 and 22 are cancelled in the Examiner’s Amendment.
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Michael J. Shea (Reg. No. 34,725) on July 1, 2022.

The application has been amended as follows: 
In the claim:
Please cancel claims 21 and 22 without prejudice or disclaimer.
Please amend claims 1 and 11 as indicated below.
This listing of claims will replace all prior versions, and listings, of claims in the application.

		Claim 1 (Currently Amended): 	A method of caching, by an edge data network, data from a service server, the method comprising: 
		obtaining information about a location of a terminal and radio network information (RNI) associated with the terminal from a 3rd Generation Partnership Project (3GPP) network; 
		generating movement information of the terminal in a region of interest related to a service to be provided through an application of the terminal, based on information about correspondence between the information about the location of the terminal and the region of interest; 
		caching data from the service server for the service to be provided through the application of the terminal, the data being determined based on the movement information of the terminal in the region of interest, the RNI associated with the terminal, and a configured cache rule; and
		determining a storage period of the cached data based on at least the movement information of the terminal in the region of interest, 
		wherein the RNI associated with the terminal includes at least one of a state of a network connected to the terminal, information of a context of the terminal, or information of a bearer of the terminal; and
		wherein the determining of the storage period of the cached data comprises: 
		identifying a relative distance between the terminal and the region of interest based on the movement information of the terminal in the region of interest; and 
		determining the storage period of the cached data based on the relative distance between the terminal and the region of interest.

		Claim 2 (Previously Presented): 	The method of claim 1, wherein the obtaining of the information about the location of the terminal and the RNI associated with the terminal comprises: 
		requesting a network exposure function (NEF) of the 3GPP network for the information about the location of the terminal and the RNI associated with the terminal; and 
		receiving the information about the location of the terminal and the RNI associated with the terminal from the NEF.

		Claim 3 (Original): 	The method of claim 2, wherein the requesting of the NEF for the information about the location of the terminal comprises requesting the NEF for a subscription for a report of at least one event related to the location of the terminal provided by the NEF, and 
		the receiving of the information about the location of the terminal comprises receiving, from the NEF, the report of the at least one event including the information about the location of the terminal.

		Claim 4 (Original): The method of claim 3, wherein the at least one event related to the location of the terminal comprises at least one event related to the location of the terminal detected by at least one of an access and mobility management function (AMF) or a gateway mobility location center (GMLC) of the 3GPP network.

		Claim 5 (Original): The method of claim 1, wherein the movement information of the terminal in the region of interest comprises at least one of information indicating that the terminal is located in the region of interest, information indicating that the terminal enters the region of interest, information indicating that the terminal exits the region of interest, or information indicating that the terminal moves from a first region of interest to a second region of interest in the region of interest.

		Claim 6 (Previously Presented): The method of claim 1, wherein the cache rule comprises information of mapping the movement information of the terminal in the region of interest, the RNI associated with the terminal, and the data cached from the service server, and 
		the data cached from the service server comprises data about the service to be provided to the terminal according to movement of the terminal in the region of interest and the RNI associated with the terminal.

		Claim 7 (Previously Presented): The method of claim 6, wherein the caching comprises: 
		identifying data mapped to the movement information of the terminal in the region of interest and the RNI associated with the terminal, based on the cache rule; and 
		caching the identified data from the service server.

		Claim 8 (Previously Presented): The method of claim 1, wherein the region of interest and the cache rule are configured by a multi-access edge computing (MEC) application based on the service to be provided through the application of the terminal.

		Claim 9 (Previously Presented): The method of claim 1, wherein the region of interest and the cache rule are configured by the service server based on the service to be provided through the application of the terminal.

		Claim 10 (Previously Presented): The method of claim 1, further comprising receiving, from the terminal, information about an event that occurred in the terminal, 
		wherein the caching comprises caching data from the service server determined based on the information about the event that occurred in the terminal and the cache rule.

		Claim 11 (Currently Amended): 	An edge data network for caching data from a service server, the edge data network comprising: 
		a communicator comprising communication circuitry; 
		a memory storing a plurality of instructions; and 
		a processor configured to execute the plurality of instructions to: 
	obtain information about a location of a terminal and radio network information (RNI) associated with the terminal from a 3rd Generation Partnership Project (3GPP) network, 
	generate movement information of the terminal in a region of interest related to a service to be provided through an application of the terminal, based on information about correspondence between the information about the location of the terminal and the region of interest, 
	cache data from the service server for the service to be provided through the application of the terminal, the data being determined based on the movement information of the terminal in the region of interest, the RNI associated with the terminal, and a configured cache rule, and
	determine a storage period of the cached data based on at least the movement information of the terminal in the region of interest,
		wherein the RNI associated with the terminal includes at least one of a state of a network connected to the terminal, information of a context of the terminal, or information of a bearer of the terminal; and
		wherein the processor is further configured to execute the plurality of instructions to: 
		identify a relative distance between the terminal and the region of interest based on the movement information of the terminal in the region of interest, and 
		determine the storage period of the cached data based on the relative distance between the terminal and the region of interest.

		Claim 12 (Previously Presented): The edge data network of claim 11, wherein the processor is further configured to execute the plurality of instructions to: 
		request a network exposure function (NEF) of the 3GPP network for the information about the location of the terminal and the RNI associated with the terminal, and 
		receive the information about the location of the terminal and the RNI associated with the terminal from the NEF.

		Claim 13 (Original): The edge data network of claim 12, wherein the processor is further configured to execute the plurality of instructions to: 
		request the NEF for a subscription for a report of at least one event related to the location of the terminal provided by the NEF, and 
		receive, from the NEF, the report of the at least one event including the information about the location of the terminal.

		Claim 14 (Original): The edge data network of claim 13, wherein the at least one event related to the location of the terminal comprises at least one event related to the location of the terminal detected by at least one of an access and mobility management function (AMF) or a gateway mobility location center (GMLC) of the 3GPP network.

		Claim 15 (Original): The edge data network of claim 11, wherein the movement information of the terminal in the region of interest comprises at least one of information indicating that the terminal is located in the region of interest, information indicating that the terminal enters the region of interest, information indicating that the terminal exits the region of interest, or information indicating that the terminal moves from a first region of interest to a second region of interest in the region of interest.

		Claim 16 (Previously Presented): The edge data network of claim 11, wherein the cache rule comprises information of mapping the movement information of the terminal in the region of interest, the RNI associated with the terminal, and the data cached from the service server, and 
		the data cached from the service server comprises data about the service to be provided to the terminal according to movement of the terminal in the region of interest and the RNI associated with the terminal.

		Claim 17 (Previously Presented): The edge data network of claim 16, wherein the processor is further configured to execute the plurality of instructions to: 
		identify data mapped to the movement information of the terminal in the region of interest and the RNI associated with the terminal, based on the cache rule, and 
		cache the identified data from the service server.

		Claim 18 (Previously Presented): The edge data network of claim 11, wherein the region of interest and the cache rule are configured by a multi-access edge computing (MEC) application, based on the service to be provided through an application of the terminal.

		Claim 19 (Previously Presented): The edge data network of claim 11, wherein the region of interest and the cache rule are configured by the service server, based on the service to be provided through an application of the terminal.

		Claim 20 (Previously Presented): The edge data network of claim 11, wherein the processor is further configured to execute the plurality of instructions to: 
		receive information about an event occurred in the terminal from the terminal, and 
		cache data from the service server, the data being determined based on the information about the event occurred in the terminal and the cache rule.

		Claim 21 (Cancelled) 

		Claim 22 (Cancelled) 

Following are a clean copy of the examiner amended claims 1 and 11 as follow:

		Claim 1  	A method of caching, by an edge data network, data from a service server, the method comprising: 
		obtaining information about a location of a terminal and radio network information (RNI) associated with the terminal from a 3rd Generation Partnership Project (3GPP) network; 
		generating movement information of the terminal in a region of interest related to a service to be provided through an application of the terminal, based on information about correspondence between the information about the location of the terminal and the region of interest; 
		caching data from the service server for the service to be provided through the application of the terminal, the data being determined based on the movement information of the terminal in the region of interest, the RNI associated with the terminal, and a configured cache rule; and
		determining a storage period of the cached data based on at least the movement information of the terminal in the region of interest, 
		wherein the RNI associated with the terminal includes at least one of a state of a network connected to the terminal, information of a context of the terminal, or information of a bearer of the terminal; and
		wherein the determining of the storage period of the cached data comprises: 
		identifying a relative distance between the terminal and the region of interest based on the movement information of the terminal in the region of interest; and 
		determining the storage period of the cached data based on the relative distance between the terminal and the region of interest.

		Claim 2  	The method of claim 1, wherein the obtaining of the information about the location of the terminal and the RNI associated with the terminal comprises: 
		requesting a network exposure function (NEF) of the 3GPP network for the information about the location of the terminal and the RNI associated with the terminal; and 
		receiving the information about the location of the terminal and the RNI associated with the terminal from the NEF.

		Claim 3  	The method of claim 2, wherein the requesting of the NEF for the information about the location of the terminal comprises requesting the NEF for a subscription for a report of at least one event related to the location of the terminal provided by the NEF, and 
		the receiving of the information about the location of the terminal comprises receiving, from the NEF, the report of the at least one event including the information about the location of the terminal.

		Claim 4 	 The method of claim 3, wherein the at least one event related to the location of the terminal comprises at least one event related to the location of the terminal detected by at least one of an access and mobility management function (AMF) or a gateway mobility location center (GMLC) of the 3GPP network.

		Claim 5 	 The method of claim 1, wherein the movement information of the terminal in the region of interest comprises at least one of information indicating that the terminal is located in the region of interest, information indicating that the terminal enters the region of interest, information indicating that the terminal exits the region of interest, or information indicating that the terminal moves from a first region of interest to a second region of interest in the region of interest.

		Claim 6 	 The method of claim 1, wherein the cache rule comprises information of mapping the movement information of the terminal in the region of interest, the RNI associated with the terminal, and the data cached from the service server, and 
		the data cached from the service server comprises data about the service to be provided to the terminal according to movement of the terminal in the region of interest and the RNI associated with the terminal.

		Claim 7 	 The method of claim 6, wherein the caching comprises: 
		identifying data mapped to the movement information of the terminal in the region of interest and the RNI associated with the terminal, based on the cache rule; and 
		caching the identified data from the service server.

		Claim 8 	 The method of claim 1, wherein the region of interest and the cache rule are configured by a multi-access edge computing (MEC) application based on the service to be provided through the application of the terminal.

		Claim 9 	 The method of claim 1, wherein the region of interest and the cache rule are configured by the service server based on the service to be provided through the application of the terminal.

		Claim 10 	 The method of claim 1, further comprising receiving, from the terminal, information about an event that occurred in the terminal, 
		wherein the caching comprises caching data from the service server determined based on the information about the event that occurred in the terminal and the cache rule.

		Claim 11  	An edge data network for caching data from a service server, the edge data network comprising: 
		a communicator comprising communication circuitry; 
		a memory storing a plurality of instructions; and 
		a processor configured to execute the plurality of instructions to: 
	obtain information about a location of a terminal and radio network information (RNI) associated with the terminal from a 3rd Generation Partnership Project (3GPP) network, 
	generate movement information of the terminal in a region of interest related to a service to be provided through an application of the terminal, based on information about correspondence between the information about the location of the terminal and the region of interest, 
	cache data from the service server for the service to be provided through the application of the terminal, the data being determined based on the movement information of the terminal in the region of interest, the RNI associated with the terminal, and a configured cache rule, and
	determine a storage period of the cached data based on at least the movement information of the terminal in the region of interest,
		wherein the RNI associated with the terminal includes at least one of a state of a network connected to the terminal, information of a context of the terminal, or information of a bearer of the terminal; and
		wherein the processor is further configured to execute the plurality of instructions to: 
		identify a relative distance between the terminal and the region of interest based on the movement information of the terminal in the region of interest, and 
		determine the storage period of the cached data based on the relative distance between the terminal and the region of interest.

		Claim 12 	 The edge data network of claim 11, wherein the processor is further configured to execute the plurality of instructions to: 
		request a network exposure function (NEF) of the 3GPP network for the information about the location of the terminal and the RNI associated with the terminal, and 
		receive the information about the location of the terminal and the RNI associated with the terminal from the NEF.

		Claim 13 	 The edge data network of claim 12, wherein the processor is further configured to execute the plurality of instructions to: 
		request the NEF for a subscription for a report of at least one event related to the location of the terminal provided by the NEF, and 
		receive, from the NEF, the report of the at least one event including the information about the location of the terminal.

		Claim 14 	 The edge data network of claim 13, wherein the at least one event related to the location of the terminal comprises at least one event related to the location of the terminal detected by at least one of an access and mobility management function (AMF) or a gateway mobility location center (GMLC) of the 3GPP network.

		Claim 15 	 The edge data network of claim 11, wherein the movement information of the terminal in the region of interest comprises at least one of information indicating that the terminal is located in the region of interest, information indicating that the terminal enters the region of interest, information indicating that the terminal exits the region of interest, or information indicating that the terminal moves from a first region of interest to a second region of interest in the region of interest.

		Claim 16 	 The edge data network of claim 11, wherein the cache rule comprises information of mapping the movement information of the terminal in the region of interest, the RNI associated with the terminal, and the data cached from the service server, and 
		the data cached from the service server comprises data about the service to be provided to the terminal according to movement of the terminal in the region of interest and the RNI associated with the terminal.

		Claim 17 	 The edge data network of claim 16, wherein the processor is further configured to execute the plurality of instructions to: 
		identify data mapped to the movement information of the terminal in the region of interest and the RNI associated with the terminal, based on the cache rule, and 
		cache the identified data from the service server.

		Claim 18 	 The edge data network of claim 11, wherein the region of interest and the cache rule are configured by a multi-access edge computing (MEC) application, based on the service to be provided through an application of the terminal.

		Claim 19 	 The edge data network of claim 11, wherein the region of interest and the cache rule are configured by the service server, based on the service to be provided through an application of the terminal.

		Claim 20 	 The edge data network of claim 11, wherein the processor is further configured to execute the plurality of instructions to: 
		receive information about an event occurred in the terminal from the terminal, and 
		cache data from the service server, the data being determined based on the information about the event occurred in the terminal and the cache rule.
		
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After a further search and a thorough examination of the present application in light of the prior arts made of record, independent claims 1 and 11 are allowed because prior arts of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification such as “determining a storage period of the cached data based on at least the movement information of the terminal in the region of interest, wherein the RNI associated with the terminal includes at least one of a state of a network connected to the terminal, information of a context of the terminal, or information of a bearer of the terminal; and wherein the determining of the storage period of the cached data comprises: identifying a relative distance between the terminal and the region of interest based on the movement information of the terminal in the region of interest; and determining the storage period of the cached data based on the relative distance between the terminal and the region of interest.” as recited in amended claim 1 and “determine a storage period of the cached data based on at least the movement information of the terminal in the region of interest, wherein the RNI associated with the terminal includes at least one of a state of a network connected to the terminal, information of a context of the terminal, or information of a bearer of the terminal; and wherein the processor is further configured to execute the plurality of instructions to: identify a relative distance between the terminal and the region of interest based on the movement information of the terminal in the region of interest, and determine the storage period of the cached data based on the relative distance between the terminal and the region of interest.” as recited in amended claim 11.

Therefore, the claims 1-20 are allowable over the cited prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892 attached.
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
July 2, 2022


/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446